DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group IV, claim 26 in the reply filed on 1/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021.
Newly submitted claims 28-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 28-31 are drawn to controlling a native mosquito population which is a distinct method from the method of controlling an insect population and/or conferring or increasing viral resistance in the insect population set forth in elected claim 26. The method of claim 26 has only one operable step, expressing an expression vector in an insect, whereas claim 28 does not require any transgenic modification (expression of a vector) and requires mating between mosquito populations which is not required in claim 26. A search of claim 26 would not result in a search of claim 28-33 since they are drawn to two entirely distinct methods.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 28-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 is not grammatically correct. The letter “a” should be inserted between the words “comprises” and “polynucleotide” in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is unclear. Claim 26 recites in parentheses “(WD0830)” in lines 4 and 5, however it is not clear if WD0830 is limiting the WalE1 protein encoded by the nucleotide as claimed. The specification teaches other Wolbachia proteins such as WD0462 and WD0041 (see pg. 3 parag. 0022), thus the metes and bounds of claim 26 is unclear since it is not clear if the encoded Wolbachia protein is being limited to only WD0830 or is just a preferred embodiment of Wolbachia proteins.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0056938 A1, issued 2/27/2014) in view of Newton et al. (Abstract, 8th Int. Wolbachia Conference, 2014, Innsbruck, Austria) and evidenced by GenBank accession number AAS14517.1, 1/31/2014).
Claim Interpretation: claim 26 has only one operable step, expressing an expression vector in at least one insect of an insect population. However, the protein expressed is from Wolbachia, such as WalE1, which kills or reduces the longevity of insects in which it is expressed, thus expressing the WalE1 protein as claimed would result in a method of controlling an insect population.
	Regarding claim 26, Weaver et al. teach expressing an expression vector encoding a protein which is toxic to arthropods (a phylum of insects) such as a bacterial gene from Wolbachia, which will kill or reduce the longevity of insects (pg. 2 parag. 13 and pg. 3 parag. 20).

	Weaver does not teach:
	(i) a gene encoding the Wolbachia protein WalE1.

Wolbachia protein WalE1, Newton et al. teach that “we identified and characterized Wolbachia proteins that localize to or disrupt the eukaryotic actin cytoskeleton. Two of these proteins (WD0830 and WD1171) induce growth defects in yeast upon expression, supporting their rote as secreted bacterial effectors. In further support of their interaction with the cytoskeleton, expression of these two proteins abrogates or exacerbates growth defects in the context of the yeast morphogenesis checkpoint kinase mutant (Δswe1). We present an in depth analysis of one of these candidate secreted effectors, WalEl (WD0830), a protein that promotes actin polymerization through direct interaction with actin and a reduction in the critical concentration of actin. This bacterial protein is unique, having no homology to previously identified formins or actin nucleating domain structures and is the first identification of any Wolbachia protein that alters actin polymerization dynamics. Finally, we analyze effects of WalEl expression on the actin cytoskeleton and the Wolbachia-Drosophila symbiosis in the context of cell lines and germ line stem cell niche tropism. We suggest these Wolbachia proteins, and WalEl specifically, may be utilized by the bacterium during invasion of the stem cell niche.”
	
	Further, at the time of filing the nucleotide sequence encoding the Wolbachia protein WD0830 was known in the art (see GenBank accession number AAS14517.1, in the application file on 10/16/2018).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Weaver regarding a method of controlling an insect population by expressing an expression construct encoding a lethal Wolbachia protein in an insect with the Wolbachia protein WalE1 and its role in growth defects to arrive at the claimed invention. 
	One of ordinary skill in the art would have been motivated to make such a combination since Newton teaches that Wolbachia proteins such as WalE1 have a demonstrated role in exacerbating growth defects in cells and thus using a Wolbachia protein such as WalE1 to control an insect population by killing of insects which express WalE1 would be obvious to the ordinary artisan.
	There would have been a reasonable expectation of success that the expression vector of Weaver could express the WalE1 protein, since the nucleotide sequence encoding for WD0830 was known at the time of filing.
	Thus the cited art provides the requisite teachings and motivations to make and use the inventions as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A MONTANARI/Examiner, Art Unit 1632